Case 1:20-cv-24933-DPG Document 1 Entered on FLSD Docket 12/02/2020 Page 1 of 13

                                                                     Filed U nder SealPursuantto
                                                                            31U.S.C.j3730(b)(2)
      8% z%gjj).
      t..
        ekewtd            IN TH E UNITED STATES DISTRICT COURT
                         FO R TH E SO U TH ERN D ISTR IC T O F FLO W DA
                                        M IA M I DIV ISIO N

   TheUnited States'ofAmerica,ex.rel                            20-24933-CV-WILLIAMS/MCALILEY
   Jefrm y P.D atto,Ph.D .,B ringing
   thisA ction on B ehalfofthe United
   StatesofAmerica,                                    CivilActionNo.

          Plaintf
                                                       Filed U nder SealPursuantto
                                                           31U.S.C.j3730(b)(2)
   U niversity ofM iam i,
                                                       Jr Rv TRIAL DEM A R *D BY                         D C.
                                                                                                          .
           Defendant.
                                                                                      2E2 02 2222
                                                                                      ;t7t   llî?tl
                                                                                        o osouw .vlAvp
                                            CO M PLA IN T

                   RelatorJefrrey P Datto,Ph.D .,bringsthisaction on behalf ofthe U nited Statesof

   AmericaundertheFalseClaimsAct(TCA''),31U.S.C.jj 3729-33,againstDefendant
   University ofM iami(1ûUM>').

                                          IN TR O D U C TIO N

           2.      tçM edicalresearch seeksto im prove public health and m edicaltreatm ent. Because

   it advances the public good, much of medical research is funded by the United States

   govem ment. Public research dollars, however, are scarce, and the grant process is highly

   competitive. Publicgrantscan only beawarded to the mostdeserving researchprojects. And
   once received,public grantfunds mustbe spentresponsibly.''United A'
                                                                     /z//t?'
                                                                           j'ex rel Ihomab'l?
                                                                                            .

   DukeUni%z,CaseNo.:4:13-cv-17(DE 25,!2).
           3.      UM hasabused the public trust.
Case 1:20-cv-24933-DPG Document 1 Entered on FLSD Docket 12/02/2020 Page 2 of 13

                                                                      Filed U nder SealPursuantto
                                                                              31U.S.C.j3730(b)(2)
                  D r.D am ien Pearse, a professor at U M ,has not been disclosing negative results

   generated from pre-clinicalstudiesfrom 2011to 2019 thatintra-spinalinjectionsof Schwann
   Cells have not been efrective in restoring locom otor function, and he has not been fully

   investigating a11safety concernsofthe treatmentthathavebeen broughtto hisattention.

                  Thisresearch hasbeen supported,in part,by the SpinalCord lnjury Research
   Program (ttSClRP'') Award # W 81XW H-10-1-0792, which awarded $1,707,971 to the
   U niversity ofM iam iw ith D r.Pearse as the principalinvestigator.

          6.      A s part of this federal grant, through the D epartm ent of D efense -

   Congressionally D irected M edical Research Program s, the results w ere to be appropriately

   reported and docum ented to supporta regulatory filing w ith the FD A .

                  As stated in the public abstract,çtour timeline for moving forward willbe to

   subm it the 1N17 upon obtaining positive indications from the three preclinical arm s of this

   investigation.''(https://cdmp .army.mil/search.aspx?LoG NO=SC090411).
          8.      As stated in the technical abstract for the grant, ûû-l-he proposed pre-clinical

   investigationswillprovide necessary data to requestpermission to initiate clinicaltrials using

   SCsforacuteandchronicSCl.''(https://cdmrp.a= y.mil/search.aspx?LoG NO=SC090411).
                  However,Dr.Pearse and UM wentahead w ith the IND submission to the FDA

   for their approval.to initiate clinical studies in patients w ithout the results from a1lthese three

   preclinicalarm sbeing positive.

          10.     A dditionally, D r.Pearse and UM w ere to docum ent a1l the findings using the

   Laboratory Information M anagement System (<kLlM S'')7but once he realized the locomotor
   recovery findingswerenotpositive,he stopped documenting thetindingsinto LIM S.




                                                    2
Case 1:20-cv-24933-DPG Document 1 Entered on FLSD Docket 12/02/2020 Page 3 of 13

                                                                     Filed UnderSealPursuantto
                                                                            31U.S.C.j3730(b)(2)
          11.     Dr.Pearse and UM knew when submitting thisgrant application thatthey w ere

   going forward with the human clinicaltrials regardless oftiobtaining positive indications from

   the three preclinicalarm softhis investigation.'f

                  This was because of the substantial amount of money that was going to be

   donated to /raised by UM w ith the initiation ofhum an clinicaltrials.

          13.     Furtherm ore, none of the hum an patients have been reported to experience the

   im proved locom otorfunctioning thatw as claim ed to have occurred previously in the pre-clinical

   model,whileputtingthesepatientsatrisk who underwentan invasive surgicalprocedure.

                  Theinitiation ofthe clinicalstudiesinpatientsraised 10'sofmillionsofdollarsof

   donormoney forUM andUM .

          15.     D r.Pearse and U M are purposely notdisclosing negative results from the study.

          16.     W hen Relatorbroughtup these concernsof notdisclosing negative data to hum an

   resource om cer,M s.M arcela W ard,ofUM ,she told him thatitis bestto stay quietbecause you

   don'twanttolose'yourjob.
          17.     In addition to notwanting to disclose negative results,Dr.Pearse would also try

   to m anipulate data for the Schw ann cell treated groups in order for the results to appear

   beneficial.

          18.     If an anim al was doing wellin a negative controlNon-schwann Celltreated

   group,hewould tryto excludethatanim alasan ttoutlierk''however,ifan animalwasdoing w ell

   in a Schwann Celltreated group itwasincluded.

          19.     Itis known thatthere is a varied degree ofspontaneousrecovery follow ing spinal

   cordinjury;toexcludethesubpopulation spontaneouslyimproving forthenegativecontrol/not
Case 1:20-cv-24933-DPG Document 1 Entered on FLSD Docket 12/02/2020 Page 4 of 13

                                                                   Filed U nder SealPursuantto
                                                                          31U.S.C.j3730(b)(2)
   treéted F oup and include itinthe Schwann celltreated group haslikely tainted hispaststudies,

   priortothe initiationofthe SCIRP award grant.

          20.    RelatoraskedDr.Pearsefortheability to review the raw datafrom oneofhispast

   studiesbecause the reported locomotorimprovementwasnotbeing seen in the currentstudies,

   butDr.Pearsewould notshare itwith him.

          21.    Also,Dr.Pearse had Dr.Johana Bastidas,w ho pedbrmed the surgicaltransplants

   forthese pre-clinicalstudies,com menton potentialissuesduring the transplantlike ttbubblesin

   the injectate,''butnotautomatically exclude such animals and waitto seethe end resultsto
   determ ine if excluding them w ere beneficialornotto sw ay the resultstow ardsthe Schw ann Cell

   injectionsbeingbeneficial.
          22. Additionally,theonly publication associatedwith thisprojectontheDepartment
   of Defense - Congressionally Directed M edicalResearch IICCDM RP''Iwebsite is Relator's
   publication (https://cdmp .army.mil/search.aspx?LoG NO=SC09O411):Datto JP,Bastidas JC,
   M iller N L, Shah AK , A rheart K L, M arcillo AE, D ietrich W D , Pearse DD . Fem ale Rats

   DemonstrateImprovedLocomotorRecovery and GreaterPreservation ofW hite and Gray M atter

   aher Traumatic Spinal Cord lnjury Compared to M ales. J Neurotrauma. 2015 Aug
   1,
    .32415):1146-57.doi:10.1089/neu.2014.3702.Epub 2015 Apr 13.PMID:25715192,
                                                                            .PM CID:
   PM C4507304(hlps://cd= p.rmy.mil/search.aspx?LoG NO=SC0904ll).
          23. Forthatpublication,Dr.Pearsetold Relatorhejustwantedto publish theresults
   ofthemaleandfemaleSpinalCordInjuryonly animals,andnotanythatreceived injectionsinto
   theirspinalcord,to makeitttlessobvious''thattheinjection itselfcauseddamagebecauseonce
   publishing thissubsetofdata,hewould notbe ableto useitagain in a futurepublication because

   he said the samedata can'tbepublishedtwice.


                                                 4
Case 1:20-cv-24933-DPG Document 1 Entered on FLSD Docket 12/02/2020 Page 5 of 13

                                                                    Filed U nder SealPursuant to
                                                                            31U.S.C.j3730(b)(2)
          24.     However,Relator stillw ent ahead and disclosed some ofthe negative data from

   theCDMRP study in hisown Veteran Afrairs-CareerDevelopmentAward 2 (ttVA CDA-2'')
   grantapplication.

                  OnceDr.D amienPearsefound outaboutdisclosing thenegative datain Relator's

   own grant application,Dr.Pearse withdrew his support, disqualifying the application. then

   helped IJM setup a scheme to getRelatorfired rightbefore he was to start3 months ofpaid

   paternity leaveduetothebirth ofhissecond daughter,N atalie   .




          26.    D r.D am ien Pearse told the M iam iVA thatthe reason w hy he decided to pullhis

   supportofRelator'sgrantapplication w asbecause ofthe data he included in it, and the M iam i

   VA relayed this to M r.John C. Spaccarotella, Assistant U S. Attorney, Southern D istrict of
                                                                .




   Florida, w ho w as representing the M iam i V A and notified Plaintiff this was the reason in an

   emailsentto Relator.

          27. However, during a preliminary injunction hearing where Relator represented
   himselfbeforethe HonorableM agistrate JudgeLouisin a disability discrimination case, Relator

   asked Dr.Pearselpultipletimeswhy hewithdrew his supportofRelator'sgrantapplication, and

   each tim e D r.Pearse denied that it had anything to do w ith the data he included in tbe grant

   application,while thewhole time Relatorknew thatw asthe reason because he already had the

   em ailfrom M r.Spaccarotella in his possession saying D r Pearse told om cials atthe M iam iV A
                                                           .




   thatthiswasthe reason.

          28.    Dr.Pearselied underoaththatday to continue to coverup hisattemptsto conceal

   thenegative dataoutoffearofthe tinancialrepercussionsand legalimplicationsitwasgoing to

   cause him and IJM .
Case 1:20-cv-24933-DPG Document 1 Entered on FLSD Docket 12/02/2020 Page 6 of 13

                                                                    Filed U nder SealPursuantto
                                                                           31U.S.C.j3730(b)(2)
          29.     D r.Pearse w asnotprepared forthis line of questioning atthe hearing by hislegal

   counsel because .they thought Relator was going to be questioning him about disability

   discrim ination.

          30.     IfDr.Pearsew asprepared by hiscounsel, the answerwould havebeen.in order

   to continue his deception,that he was concerned about the data and he wanted to pedbrm

   additionalquality assuranceto ensure itsaccuracy before itsrelease, butthis is notw hathe said  .




          31.    Relatoralso atthathearing showed picturesofsafety concernshe had from a pre-

   clinicalstudyhewasinvolvedinofan enlarged spleenandalargeabdominalmass(thathewas
   providedtotheDepartmentofJusticewithhisotherevidence),andDr.Pearseatthehearingstill
   admitted thatthose safety concerns stillhadn't been investigated long aAer Plaintifr brought

   them up and w as term inated from hisposition
                                               .




                 Additionally,RelatorbelievesD r.Pearse has subm itted grant progress reportsfor

   thisgrantthrough theUniversity ofM iam ithathasnotdisclosed thisnegativedata    .




          33.    A lthough D r.Pearse has kept w hat w as included in progress reports extrem ely

   secretive from Relator and Dr.Pearse's other staff, Dr.Pearse'srecent scientific publications

   makeno m entionofany concern from the pre-clinicalstudiesconductedbetween 2011-2019that

   showed Schw ann Celltransplantsweren'tsupporting thepreviousbeneGciallocomotorefrects       .




          34.    Also, the fact Dr. Pearse was not truthful about the reason he disqualified

  Relator'sgrantapplication,whileunderoath, supportsthe high probability thathe hasnotbeen

  truth:zleitherin progressreports,whilenotunderoath.

                 Additionally,both Dr.M ousum iGhosh and Dr. A lexander M arcillo, w ho have

  beep atUM much longerthan Relator,told Relatorthey don'tbelieve Schwan Celltransplanfs

  bythem selveshaveeverhad any benefciallocom otorefrectin thepre-clinicalmodel        .




                                                   6
Case 1:20-cv-24933-DPG Document 1 Entered on FLSD Docket 12/02/2020 Page 7 of 13

                                                                     Filed U nder SealPursuantto
                                                                           31U.S.C.j3730(b)(2)
          36.     Additionally,from hispastdatw Dr.Pearse would show asa representation ofthe

   benefitofSchwann Cellsavideo ofaratwho experienced spinalcordinjurygiven a Schwann
   cellimplantbeing able to hold on to a bar, suspending itsown body weight, much longerthan a

   ratwho did notreceive Schwann celltransplantation;that degree ofm arked improvem entwas

   notrepresentative ofanything witnessed by Relatorand the entire stafrw ho worked underDr      .



   Pearse from 2011 to 2019,
                           . there is no doubt in Relator's m ind that the alleged marked

   improvement,asseen in thatvideo usedto promoteSchwann cells'benefh, wasfabricated.

                                  JUW SD IC TIO N A N D V ENU E


                 ThisCourthassubjectmatterjurisdictionunder28U.S.C.j 1331and 31U.S.C.
   jj3732and373O(b).
          38. ThisCourthaspersonaljurisdiction oftheDefendantunder31U.S.C.j 37324a)
   becauseUM islocated in and transactsbusinessin theSouthern DistrictofFlorida U M solicited
                                                                                   .




   and enrolled students from theDistrict,advertised in the District, and participated in academic

   activitiesand athleticactivitiesin theDistrictduring a1ltimesrelevanthereto
                                                                             .




          39. Venueisproperinthisjudicialdistrictunder21U.S.C.j 3732(/)because,ataIl
   timesmaterialand relevanthereto, UM transactedbusinessin the SouthernD istrictofFlorida   .




          40. Relator'sclaimsarenotbased onallegationsortransactionswhicharethesubject
   ofa civilsuitoran administrative civilmoney penalty proceeding in which the governmentis

   already aparty,asenumerated in 31U S.C.j3730(e)(3).
                                        .




          41.    Relator has filed though a claim w ith O m ce of Special Counsel against the

   Department of Veteran Afrairs being investigated by M r Jefrrey M . Elkin, Attorney,
                                                                 .




   lnvestigation and ProsecutionDivision, U.S.OfficeofSpecialCounsel.(202)804-7039.
Case 1:20-cv-24933-DPG Document 1 Entered on FLSD Docket 12/02/2020 Page 8 of 13

                                                                     Filed UnderSealPursuantto
                                                                            31U.S.C.j3730(b)(2)
          42.     However,thoseclaim sdo notinvolvetheU niversity ofM iamiasaDefendant,do

   not involve SCIRP Award # W 81XW H-l0-l-0792, do not involve the disqualification of

   Relator'sV A CD A -2 grantapplication subm ission,which occurred in January 2019,nor involve

   him being terminated from hisjob atUM ,and only involve Dr.Pearse's VA grant, 5 1@1
   1G 001050 throughtheM iam iVA,which isnotpal4ofthe allegationsoftheseclaims.

          43.     To the extent there has been a public disclosure unknown to Datto, he is the

   ttoriginalsource''andmeetstherequirementsof31U.S.C.j3730(e)(4)(b).Dat'tohaddirectand
   independent knowledge upon which the allegations are based,and he hasvoluntarily provided

   thisinformation tothegovernm ent,priorto flingthisaction underseal,asrequired by 31U S.C .  .




   j3730(b)(2).

                                       CA U SES O F A C TIO N
   Count1:False or Fraudulent Claim sin G rantA pplication and G rantProgressR eports.31
                                       U.S.C.j3729(a)(1)(A)
          44.     Relatorincorporatesparagraph 1-43 asiffully setforth in Count1.

          45.     The United States seeksreliefagainstDefendantunderthe False Claim sAct,31

   U.S.C.j3729(a)(1)(A).
          46.    UM through Dr.Pearseknowingly caused to presentfalse orfraudulentclaim sfor

   the SCIRP aw ard grant paym ent in its application and likely progress reports subm itted w ith

   respectto thisgrant.

          47. These claims were false or fraudulentbecause they were:(i)based on false,
   fabricated,and/orfraudulentstatementsofresearch results,(ii)based on false statementsthat
   positive findingsfrom the studieswere necessary and thatthey would waitto subm itan lND to

   the FD A untilobtaining positive indications from the three preclinicalarm s ofthis investigation,

   (iii)basedonomitting/failingtoreportnegativeresults.

                                                   8
Case 1:20-cv-24933-DPG Document 1 Entered on FLSD Docket 12/02/2020 Page 9 of 13

                                                                      Filed U nder SealPursuant to
                                                                              31U.S.C.j3730(b)(2)
            48.   These false or fraudulent statem ents w ere m aterialto the grant-m aking agencies'

   decisionto fundthegrant.

            49.   Asa resultofthe falseorfraudulentclaims,theUnited Statessustained directand

   substantialmonetary damages,ataminim um,in theamountoffederalfundspaidto UM through

   SCIRP Award # W 81XW H-10-1-0792,which awarded $1,707,971totheUniversity ofM iamias
   D r.Pearse asthe principalinvestigator.

            5O.   The false or fraudulent claim s proxim ately caused additionaldam ages, deprived

   other researchersaccessto scarce federalfunding,and misled otherscientists to obtain federal

   fundsforstudiesthatotherwisewould nothavebeen pursued.

            51.   Additionally,failure to disclose this negative data swayed innocent spinalcord

   injury patientsto enrollin invasive clinicalstudies,who otherwise may have notenrolled in
   them .

            52.   By reason of the false or fraudulent claims,the United States has sustained

   dam ages in a substantialam ountto be determ ined attrial, and is entitled to treble dam agesplus a

   civilpenalty foreach violation.

    CountH :FalseRecordsorStatem entsin G rantApplication and GrantProgressReports;
                                      31U.S.C.j3729(a)(1)(B)
            53.   Relator incom orates paragraphs 1-43 as iffully setforth in Countl1 .




            54.   TheUnited StatesseeksreliefagainstDefendantunderthe False Claims Act. 3.1

   U.S.C.j3729(a)(1)(A).
            55.   UM through Dr.Ptarst knowingly caused to presentfalse RecordsorStatements

   forthe SCIRP aw ard grantpayment in its application and likely in progress reports subm itted

   with respectto thisgrant.



                                                   9
Case 1:20-cv-24933-DPG Document 1 Entered on FLSD Docket 12/02/2020 Page 10 of 13

                                                                     Filed U nder SealPursuantto
                                                                             31U.S.C.j3730(b)(2)
           56. Thtse false records or statements indude: (i) fabricated, and/or fraudulent
    statementsofresearch results,(ii)falsestatementsthatpositiveflndingsfrom the studieswere
    necessary and that they would wait to submit an 1ND to the FDA until obtaining positive

    indicationsfrom thethreepreclinicalarmsofthisinvestigation,(iii)omitting /failing to report
    negative results.

           57.    These false records or statem ents w ere m aterial to the grant-m aking agencies'

    decision tofund thegrant.

           58.    A s a result of the false records or statem ents,the U nited States sustained direct

    and substantialmonetary damages,ata minimum,in the amountof federalfunds paid to UM

    through SCIRP Award # W 81XW H-10-1-0792,which awarded $1,707,971to theUniversity of

   M iam iasD r.Pearse asthe principalinvestigator.

           59.    The false records or statem ents proxim ately caused additionaldam ages,deprived

    other researchers access to scarce federal funds, and m isled other scientists to obtain federal

    fundsforstudiesthatothelw isewould nothavebeen pursued.

           60. Additionally,thesefalserecordsorstatementsswayedinnocentspinalcordinjury
   patientsto enrollin invasiveclinicalstudies,who otherwisemay havenotenrolled inthem        .




                  By reason of the false records or statem ents, the U nited States has sustained

   damagesin asubstantialamountto bedetermined attrial,and isentitled totreble dam agesplusa

   civilpenalty foreach violation.


                             Count1H:Violation of31U.S.C.j3730(h)

           62.    Relatorincorporatesparagraphs1-43 asiffully setforth in Court111.

           63.    Relatorengaged in protected activity by opposing UM 'spolicy in notdisclosing

   thenegativedatagenerated from thepre-clinicalstudies.

                                                  10
Case 1:20-cv-24933-DPG Document 1 Entered on FLSD Docket 12/02/2020 Page 11 of 13

                                                                   Filed UnderSealPursuantto
                                                                            31U.S.C.j3730(b)(2)
          64.    Heopposed itby including thenegativedata in hisown grantproposals.

          65.    UM terminated Relator, at least in part,because of Dr.Pearse's false claims

    againstRelatorinresponsetothisdisclosureofthenegativedatainRelator'sgrantproposal.

          66.    Dr.Pearse also disqualified Relator'sgrantapplications,atleastin part,because

    ofthisdisclosureofthe negative data.

                                           Prayer for R elief


          W HEREFORE,Relator,onbehalfoftheUnited States,praysthatjudgmentbeenteredin
    theirfavorand againstD efendantasfollow s:

              That berendant pay the United States triple the amount of its damages to be
              determined,plus civilpenaltiesofup to $11,000 for each false claim,statem ent,or

              record;

          2. That the R elator be aw arded al1reasonable attorneys'fees and costs,pursuant to 31

              U.S.C.jj3730(d)(1)and/or(d)(2);
              ThatintheeventtheUnited Statesproceedswiththisaction,theRelator,forbringing

              thisaction,beawarded an amountofatleast15 percentbutno morethan 25 percent

              ofthe proceed ofany aw ard orthe settlem ent ofthe claim s,
                                                                        '

          4. Thatin the eventtheUnited Statesdoesnotproceed with thisaction,the Relatorbe

              awarded an amount that the Courtdecides is reasonable for collecting the civil

              penalty and damages,w hich shall not be less than 25 percent nor more than 30

              percentofthe proceedsofany award orsettlement;

          5. That the Relator be aw arded the m axim um am ount allow ed pursuant to 31 U .S.C

              3730(d),
                     '

                                                  11
Case 1:20-cv-24933-DPG Document 1 Entered on FLSD Docket 12/02/2020 Page 12 of 13

                                                                 Filed UnderSealPursuantto
                                                                         31U.S.C.j3730(b)(2)
          6. ThatRelatorbe awarded reinstatementwith the same seniority status,two times the

             amountofback pay and intereston the back pay,and compensation for emotional

             distress, loss of dignity and reputation, loss of enjoyment in advancing in his

             profession as a result ofthe discrimination as allowed pursuant to 31 U.S.C.j
             373O(h)(2),
                       '
             ThattheRelatorbeawardedpre-judgmentandpost-judgmentinterest;and
          8. ThattheCourtawardsuchotherandfurtherreliefasisjust,equitableandproper,
                                                                                  '

    Relatorrequestsajuryon aIIissuessotriable.



                                                           Respectfully Subm itted,
                                                       '



                                                                )
                                                                /
                                                                       z'
          D ate:12/02/2020
                                                            e      P D atto,PII.D .
                                                           Relator
                                                           3352 w 98tlzpl
                                                           H ialeah,FL 33018
                                                           (786)593-1271
                                                           JpDatto@gmail.com




                                              12
Case 1:20-cv-24933-DPG Document 1 Entered on FLSD Docket 12/02/2020 Page 13 of 13

                                                                 Filed U nder SealPursuantto
                                                                          31U.S.C.j3730(b)(2)
                                 C ERTIFICA TE O F SER V IC E
           lhereby certify thatonthis2ndday ofDecember, a tl'ue and corred copy ofthe foregoing

   wasserved by hand delivery tothe Clerk'som ce.

           Ifurthercertify thaton this2ndday ofDecember, atlueand correctcopy oftheforegoing

   wasserved via certised mailon the United Stated Attorney Generalpursuantto Fed.R Civ.P.

   4(i).
           Pursuantto31U.S.C.j3730(b)(2),thematterisundersealandtherefore,Defendantwill
   notbeserved with these pleadings.

                                                           Respectfully Subm itted,


                                                                      /    '
           D ate:12/02/2020
                                                                 y .D atto,Ph.D .
                                                           Relator
                                                           3352 w 98thpl
                                                           H ialeah,FL 33018
                                                           (786)593-1271
                                                           JpDatto@ gmail.com




                                                13
